Citation Nr: 0517476	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-21 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The Board remanded this case 
back to the RO for further development in February 2005.

As a separate matter, in February 2005, the Board also 
remanded a claim of entitlement to payment or reimbursement 
of the cost of certain unauthorized private medical treatment 
back to VA Medical Center (VAMC) in Martinez, California.  A 
review of the record shows that the development requested in 
this remand has not been accomplished to date.  As such, the 
Board will not address this issue at the present time.

Pursuant to the Board's prior remand, the veteran was to be 
afforded a VA Travel Board hearing.  However, he withdrew his 
request for such a hearing in April 2005.  See 38 C.F.R. 
§ 20.704(e) (2004).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's bilateral pes planus is productive of pain 
upon foot motions, decreased longitudinal arches, and valgus 
deformity of the arches; however, there is no evidence of 
such symptoms as marked pronation, extreme tenderness of 
plantar surfaces of the feet, or marked inward displacement 
and severe spasm of the tendo achillis on manipulation.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his claimed 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2003 letter.  By this  letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In this letter, the 
veteran was also advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed August 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In the case at hand, the Muskogee, Oklahoma VARO initially 
granted service connection for bilateral pes planus in a 
January 1946 rating decision on the basis that this disorder 
was incurred in service, as indicated in a November 1945 
discharge examination report.  A zero percent evaluation was 
assigned, effective from November 1945.

Subsequently, in May 1981, the veteran underwent a VA 
examination, which  showed pronated feet, with flattening of 
the longitudinal arches.  In view of this, the former San 
Francisco, California VARO increased the evaluation for the 
veteran's bilateral flat feet to 10 percent as of March 1981, 
the date of the veteran's claim, in a July 1981 rating 
decision.  

Based on the findings from a September 2000 VA examination, 
including calluses and deformity of bilateral metatarsal 
phalangeal joints, the Oakland VARO increased the veteran's 
evaluation for bilateral pes planus to 30 percent, effective 
from July 2000, in a May 2001 rating decision.  The 30 
percent evaluation has since remained in effect and is at 
issue in this case.

In August 2003, the veteran was afforded a VA foot 
examination, during which he reported painful feet that 
"feel like they are on fire."  He also described cramping 
and indicated that he used hot-moist packs and rest to 
relieve his pain.  Moreover, he used corrective shoes and a 
cane with ambulation.  Range of motion testing revealed, 
bilaterally, dorsiflexion to 20 degrees, plantar flexion to 
40 degrees, eversion to 20 degrees, inversion to 30 degrees, 
abduction to 10 degrees, and adduction to 20 degrees.  Pain 
was noted with all motions bilaterally.  The diagnoses 
included rigid flat feet (pes planus), forefoot varus, and 
hallux rigitus.  (The Board parenthetically notes that 
service connection is in effect for pes planus; it is not in 
effect for an ankle disability.) 

X-rays of the feet, also from August 2003, revealed bilateral 
pes planus, with degenerative joint disease at the first 
metatarsophalangeal joint bilaterally.  

In a December 2003 statement, Dorthea Hoover, M.D., indicated 
that the veteran had recently been given hard shoe orthotics 
for his flat feet and that "problems which may be related to 
the ergonomics of walking on flat feet" may have worsened 
his back pain.

A VA orthopedic examination was conducted by an examiner who 
reviewed the veteran's claims file in June 2004.  Upon 
examination, there was no swelling of the feet, which 
appeared to be symmetrical.  The veteran was able to flex and 
extend the toes.  His left ankle was tender to palpation at 
the medial malleolus.  On visual inspection, the feet had 
decreased longitudinal arches and were flat.  There was no 
redness of the feet.  Range of motion testing revealed 
painful dorsiflexion to 10 degrees on the left and to 20 
degrees on the right; bilateral plantar flexion to 45 
degrees, without pain; bilateral eversion to 20 degrees, 
without pain; bilateral inversion to 30 degrees, without 
pain; bilateral abduction to 10 degrees, without pain; and 
bilateral adduction to 20 degrees, without pain.  The plantar 
aspects of the feet were nontender upon examination.  The 
alignment of the calcanei were symmetrical and midline 
bilaterally.  Also, the Achilles tendons were symmetrical and 
midline, without any lateral deviation noted.  Again, there 
was some valgus deformity of the arches, with the arches 
being flat.  The relevant diagnosis was bilateral pes planus, 
with degenerative joint disease of the first 
metatarsophalangeal joint bilaterally and metatarsalgia.  The 
examiner concluded that it was "unlikely that there has been 
significant permanent aggravation of other conditions by [the 
veteran's] feet."

The RO has evaluated the veteran's bilateral pes planus at 
the 30 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Under this section, severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic callosities 
warrants a 30 percent evaluation.  A 50 percent evaluation is 
assigned in cases of pronounced pes planus, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and no improvement with 
orthopedic shoes or appliances.  

In this case, the veteran's bilateral pes planus symptoms are 
no more than severe and substantially less than pronounced in 
degree.  Significant symptoms include pain upon foot motions, 
decreased longitudinal arches, and valgus deformity of the 
arches.  The specific symptoms (subjective) and signs 
(objective) for a 50 percent evaluation, including marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and no improvement with 
orthopedic shoes or appliances, have not been shown in this 
case, however.  Moreover, there is no indication that the 
veteran's pain is so severe that it would not be 
appropriately contemplated by a 30 percent evaluation, the 
criteria for which include pain on manipulation.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  In short, the medical evidence does not support an 
evaluation in excess of 30 percent under Diagnostic Code 
5276.

As for the essentially full but painful ankle motion shown 
upon the August 2003 examination, the issue in this case is 
the appropriate rating for the veteran's pes planus or flat 
feet; service connection is not in effect for a disability of 
either ankle.  The Board is also aware that, under Diagnostic 
Code 5278, a 50 percent evaluation may be granted in cases of 
bilateral claw foot (pes cavus), productive of marked 
contraction of plantar fascia with dropped fore foot, all 
toes hammer toes, very painful callosities, and marked varus 
deformity.  However, service connection is not in effect for 
claw foot and, in any event, such symptoms and objective 
findings have not been shown in this case.  The Board finds 
no basis for an application of this diagnostic code in this 
decision.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for bilateral pes planus, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2004).  The veteran has submitted no supportive evidence 
indicating that his pes planus has markedly interfered with 
his employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization due to a 
bilateral foot disability, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of pes 
planus are those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for bilateral pes planus is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


